DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/24/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claims 1, 10, and 16, each first recite “a scene graph prediction network”, then refers to “the scene prediction network”, and finally “the scene graph generation model”. While the “the scene prediction network” could reasonably be construed as referring back to “a scene graph prediction network”, “the scene graph generation model” has a lack of antecedent basis in the claims. Dependent claims 1-9, 11-15, and 17-20 do not cure the independent claims of this issue and are similarly rejected. 

Allowable Subject Matter
Claims 1, 10, and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1 and taking “a scene graph prediction network”, “the scene prediction network”, and “the scene graph generation model” to all refer to the same thing, the prior art made of record fails to teach a computer-implemented method, comprising: 
encoding, to a latent space, one or more features of a first set of labeled synthetic data and one or more features of a second set of unlabeled real data; 
providing the latent space as an input to train a scene graph prediction network; 
aligning one or more features in the latent space and one or more features in an output space of the scene prediction network; 
aligning one or more labels of the synthetic data with the real data; and 
training the scene graph generation model using the one or more aligned labels.

Chen et al, “Scene Graph Prediction with Limited Labels” (published in 2019 IEEE/CVF International Conference on Computer Vision Workshop, pages 2580-2590, October 2019) generally teaches a computer-implemented method, comprising: 

encoding, to a latent space, one or more features of a first set of labeled 
real data and one or more features of a second set of unlabeled real data (see Chen Section 4, second paragraph); 

providing the latent space as an input to train a scene graph prediction 
network (see Figure 6, output from system “train any scene graph model”); 

aligning one or more features in the latent space and one or more features in an 
output space of the scene prediction network (in semi-supervised training, outputs of a learning network are compared to the input and label and therefore are aligned in order to improve the learning network); 

aligning one or more labels of the labeled real data with the unlabeled real data (see Section 4, second paragraph); and 

training the scene graph generation model using the one or more aligned labels (see Figure 6, aggregated probabilistic labels).

However, Chen does not teach that the labeled data is synthetic data. 

Song et al, “Learning From Synthetic Images via Active Pseudo-Labeling” (published in IEEE Transactions on Image Processing, Vol 29, pages 6452-6465, May 5, 2020) generally teaches a computer-implemented method, comprising:

encoding, to a latent space (see page 6453, column 2, paragraph 2 referring to feature maps from source and target domains), one or more features of a first set of labeled synthetic data (see Figure 5 which shows that the source domain is synthetic and section III, A, first paragraph) and one or more features of a second set of unlabeled real data (see Figure 5 which shows that the target domain is real and page 6457, first column, final paragraph); 

providing the latent space as an input to train a network (see Figure 5, caption); 

aligning one or more features in the latent space and one or more features in an output space of the network (in supervised training, outputs of a learning network are compared to the input and label and therefore are aligned in order to improve the learning network); 

aligning one or more labels of the synthetic data with the real data (see section III, A, first paragraph); and 

training the network using the one or more aligned labels (see Figure 5, caption referring to fine tuning).

However, Song does not teach that the network is a scene graph generation network as claimed. 

Independent claims 10 and 16 recite similar allowable features. 

Conclusion
	The Examiner attempted to reach attorney of record Steven Blaine in order to correct the issues above but was unable to do so in a timely fashion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/           Examiner, Art Unit 2637